Case 1:20-cv-01039-SOH Document1 Filed 08/06/20 Page 1 of 2 PagelD #: 1

 

 

 

 

 
  
  
   
  

 

 

Ad (ev, Hav) CIVIL COVER SHEET
44 civil and the infirnation contained herein meither cmernt the filing and server of plendings or other papers , eo
Cea treat nies of aed Te eee epee iy the hudictal Conteronan af ie ries Stalin in equener 1974 en ior ate ate tied wi Cont tor he
purpose of initiating tae civil docket shert. (ERE INSTRIACTIONS GY NENT Pate OF TH FOR AL)
i. (a) PLAINTIFFS DEFENDANTS
BERNASE. ANTONIO BENITO; JESUS JIMENEZ MARTINEZ LOWRY FARMS: INC; MIGHAELCLAYTOM.LOWRY AKA CLAY
LOWAY
ib) Coumy-of fexdence of First Lincd Paintiff §=San Luis Polos), Mazina Coumy of Recdence of Firet Listed Defendant Bradley County
(RROEPT VLE PLUNTIEF CASES (PLLLS, PLADSTIFR CASES ALTE
(Use Page 2 Continuation Sheet to Add More Plaintiffs and/or Defendants | “TT RSET OP Tn OLED oe ar
YOU MUST LIST ALL PARTIES
CC) Attorneys (Fire Nise, dtulroan. anal Felipe Mimbo Adharreiee (hf keen!
See-attachment
TL. BASIS OF JURISDICTION (Piscean io Gime for intr il. CITIZENSHIP OF PRINCIPAL PARTIES (rice an ~ o Cne Row fe Feit
(Per Dieersizy Cae Chany) ara
()t % Goverment [REDS Fleciernl cpseviin err HEF ok
(Maisnitt (LEA. levered Newt a Purrdel (Commer af This Site Ei Ci a Prmtkigial Place the Ch
Hhisaireres tr, Tei State
(Ch t Governmeni Cs iveray Creccom of Anotber ste «= D2 C9 treepereicnd Priceline §=[s
Fiefinsatart hvidicute i eccevete dnt Sera ae Aber IE) ow Bhacumures for Aachen Setaae
Citinen or Suibyoct of ® ee Os Ch
FV. NATUBE. SE are - ae ai Only fa ate Die a
== SS = : I

 
     

    
  

140) Eemerrce Fats fs Clie Ast
10 Marie LF) ee ee
50h al ae Ait TEMA)
att Mepoteaibe bene
(0 Recovery a Cerpaynecm fet Assmalt. {shee a
& Exfarcement of adgement! Slami=r
15) Medege= Act
#52 Recovery ef Defaulted
fiicberet Ect
(Exchades Vctcrams)
[pest Récowory of Overpayment
wf Yietsran’s Benz iiie
oO Stewkinekiers” aria
190) Gtker Conerecd
98 Contract Prockce Lishibary
ee Promotie
[ _rAL Fi ag C oltT
[FT Land Cinmiemnaties Lt Ciches Civil Rights fistems Caergaid
| 730 Foneciceore Bal Vinting: bef ieA Aion Cetaree
[P20 viens Leer A Ppecienen Lea Fearopthery mrt a0) torino Vacate Te (eS — Thiol Parry | _ at Arhitratican
fae) Tiwrte tin Lore Lb) Mananing: Reromnce ‘ie LS Se ee
(a5 Tet Proeliact |, badritany cp pusttiocmebarnes Ld att Ciena Agito ie we Apres! af
Po free) AtuGieher Real Properry PLM: ame. we fGaainlities- fl 5535 (heath Penalty = = Aprrry Denar
fegiycent Other; 7 Reetaraitcaion Appliceticits C4 Comtinaioomnlty of
[Jats creer. wi hima inies « [Lb ar Setaectormms at Cobar 4 Chibey frompeanicn liaie Sextes
Upitrer Le) 550 Cretk Hicks Acchoons
Lets Pehuatatn LS Priscus Ciommtenives
LD saeth Chvil Theta ~
(Cemitiions at
Comfinerens

 

 

 

CORTGIN jiicce et “9 to Cine fie Chel
Bai oven | i 2 Remodel fromm CO) Remanded front Cla Keinsiaied or [Js Transtemred fren ils Matedarict [Js Sohail atric
fiate Court Appellate Count Reoprncd Amber Diairict Litigation -
fered ‘Tranafer Direct File

Cite the U. 5. hs Statute umder whieh vou are ee Foran Leathe Rictaeamanal sachet eens OSE

 

 

 

 

 

23 BO et seg.
VL CAUSE OF ACTION Fyorierption of came
H-2A workers filing sult aqainet their employers for violations of FLSA ang preach of cocbract,
VIL REQUESTED IN CHECK IF THES IS ACLARS ACTION DEMAND § CHECE VES only if decvanded in congeiant-
COMPLAINT: UNDER MULE 2) FCw! gurypemann: [Xjve_ [he
VIII. RELATED CASE(S)
IF ANY termonecetl’ supae NA ___pockeT Nummer NA

 

 

 

DATE SQSATURE OS ATTORMDY OF mic?
06/06/2020 5 '
FAVMEST INTORMATION c 5

onc res roxeran Be] areivincoe[_]
Case 1:20-cv-01039-SOH Document1_ Filed 08/06/20 Page 2 of 2 PagelD #: 2

A ent to Civil Cov

ATTORNEYS FOR PLAINTIFFS

James M. Knoepp*

Georgia Bar Number 366241

Norma Ventura*

Georgia Bar Number 941800

Attorneys for Plaintiffs

Southern Poverty Law Center

P.O. Rox )287

Decatur, GA 30031-1287

Tetephone: (404) 521-6700

Email: jim. knoecppieanlecenteror
norm venturadesplcenter one

     

 

Anne Janet Hernandez Anderson*
Florida Bar Number | 8092
Attormey for Plaintiffs

Southern Poverty Law Center

P.0, Box 370037

Miami, FL 33137-0037

Telephone: (786) 810-5673

Email: aj hernandez@espleenterore

* Application for admission pro hac vice forhcomimg
